DETAILED ACTION
	- Claims 1,4, 7, 8 and 13-23 are allowed.
	- Claims 2, 3, 5, 6, and 9-12 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 	Figures 7 and 8 are blurry and therefore Applicant is required to file new legible figures to replace these figures.

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Applicant amended the claims according to the discussion held during the interview on 12/7/2021 to overcome the prior art of record. The closest identified prior art of record including Yeakly and Deaver alone or in combination, do not teach or suggest all the features of independent claims 1, 7 and 8 as amended. Although prior art does teach compressing then encrypting files and does teach using different encryption keys to encrypt different portions of content, the combination of compressing a multi-unit file including some unit files that remain unencrypted files and including some unit files encrypted while at the same time using different encryption keys to encrypt some files is not taught or fairly suggested by the prior art of recod. A further search was conducted 
- In view of the above, independent claim 1, 7 and 8 are deemed allowable. Claims 4 and 13-23 depend on one of claims 1, 7 and 8 and are therefore allowable by virtue of their dependency.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434